Case 8:20-cv-02453-VMC-AAS Document 25 Filed 01/12/21 Page 1 of 2 PageID 101




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                             Case No.: 8:20-cv-02453-VMC-AAS



    MIKE BRINKMAN,

             Plaintiff,

    v.

    EQUIFAX INFORMATION
    SERVICES, LLC and ACCOUNT
    RESOLUTION SERVICES, LLC.,


            Defendants.
    ________________________________/


    DEFENDANT, HEALTHCARE REVENUE RECOVERY GROUP, LLC D/B/A ARS
    ACCOUNT RESOLUTION SERVICES’ CERTIFICATE OF COMPLIANCE WITH
        COURT’S FAST TRACK SCHEDULING ORDER [DE 8] REQUIRING
               PRODUCTION OF DOCUMENTS TO PLAINTIFF

          COMES NOW Defendant, Healthcare Revenue Recovery Group, LLC d/b/a ARS

   Account Resolution Services ( “ARS”), by and through its undersigned counsel, and certifies

   that on January 12, 2021, that Defendant, ARS produced documents to Plaintiff’s counsel as

   directed by the Court’s Fast Track Scheduling Order [DE 8, par. 1(b)].

                                                      Respectfully submitted,

                                                      /s/ Ernest H. Kohlmyer, III
                                                      Ernest H. Kohlmyer, III




                                               1
Case 8:20-cv-02453-VMC-AAS Document 25 Filed 01/12/21 Page 2 of 2 PageID 102




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on this

   12th day of January 2021, with the Clerk of the Court by using the electronic filing system. I

   further certify that the foregoing has been sent via electronic transmission to the following: to

   Octavio “Tav” Gomez, Esquire of Morgan & Morgan, P.A. at TGomez@ForThePeople.com

   and DGagliano@ForThePeople.com. (Attorneys for Plaintiff.)



                                                      /s/ Ernest H. Kohlmyer, III
                                                      Ernest H. Kohlmyer, III, Esq., LL.M.
                                                      Florida Bar No.: 110108
                                                      skohlmyer@shepardfirm.com
                                                      Shepard, Smith, Kohlmyer & Hand, P.A.
                                                      2300 Maitland Center Parkway, Suite 100
                                                      Maitland, Florida 32751
                                                      Telephone (407) 622-1772
                                                      Facsimile (407) 622-1884
                                                      Attorneys for Defendant, Healthcare
                                                      Revenue Recovery Group, LLC d/b/a ARS
                                                      Account Resolution Services




                                                  2
